DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, and the confusing use of “means for,” cannot determine the metes and bounds of the claims without speculation.
	First, claim 11 states “support and movement means for a modelling plate with respect to a fixed base facing said modelling plate,” then proceeds to provide the following structures:
said support and movement means comprising:
	a tower for supporting said modelling plate, said support tower extending from said fixed base in a main direction of extension transversal with respect to a reference plane of said fixed base, 
	means for the rotation of said tower with respect to the fixed base about a rotation axis perpendicular to the reference plane,
	means for the movement of the modelling plate away from and towards said fixed base,
	wherein said support and movement means comprise means for the rotation of said tower about an axis parallel to the reference plane.

In other words, the “support and movement means” comprises a tower and further “means for” performing other functions.  “Means for” raises the presumption that the claims are invoking means-plus-function interpretation; yet, structural features introduce doubt.  It is not clear from the above language whether the “support and movement means” invoke means-plus-function.
	Second, claim 11 is self-conflicting: “said fixed base comprising at least two work stations . . . said fixed base comprising at least three work stations.”  It is not clear how many “work stations” are required.
	Third, it is not clear what is perpendicular to what in the following clause: “means for the rotation of said tower with respect to the fixed base about a rotation axis perpendicular to the reference plane.”  Multiple different interpretations are possible: “means for the rotation” perpendicular to the reference plane; “fixed base” perpendicular to the reference plane; “rotation axis” perpendicular to the reference plane; or “tower” perpendicular to the reference plane.
	It is also noted that the 10-page specification discloses one example of each of the following “means for”:
support and movement means 11
means 20 for the rotation of the tower 19 with respect to the fixed base 13 about a rotation axis perpendicular to the reference plane P
means 21 for the movement of the modelling plate 12 away from and towards the fixed base 13 comprise actuator means for the translation of the plate 12 in the main direction of extension Z of the tower 19
support and movement means 11 also comprise means 28 for the rotation of the tower 19 about an axis X parallel to the reference plane P.
This is shown in Figures 1 and 5:

    PNG
    media_image1.png
    668
    750
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    405
    552
    media_image2.png
    Greyscale

No other “means for” or any other structures for performing the claimed methods is disclosed.  In light of this, it is unclear what other structures for the various “means for” would be included.
In claim 15, its is unclear what tank is referenced by “said tank” because no tank is recited in claim 11 from which claim 15 depends.
In claims 16 and 18, it is not clear if “said” or “the” only modifies “first” or also modifies “second” and “third” in the following clause: “said first station, second station and third station” and “the first, second and third stations.”
In claim 17, it is unclear which thing is referenced by “itself” because multiple things are recited in the claim: “modelling plate”; “support arm” and “means for the rotation.”
In claim 18, it is unclear what “access openings” and “other access openings” are referenced in the following clause because claim 11 upon which claim 18 depends never recites “access openings”: “comprising of a cover configured to allow access to only one of said access openings of the first, second and third stations and to obstruct the other access openings.”

Allowable Subject Matter
The following subject matter, not recited in the current claims, would be allowable:
11. A multi-station stereolithographic system, comprising:
	support and movement means for a modelling plate with respect to a fixed base
facing said modelling plate,
	the modelling plate attached to the support and movement means,
	said fixed base comprising at least three work stations positioned in respective areas able to be reached by said modelling plate moved by said support and movement means,
the at least three work stations comprising:
	at least one first station configured for forming an object,
	at least one second station configured for washing a formed object,
	at least one third station configured for a post-curing process of a formed object,
said support and movement means comprising:
	a tower configured for supporting said modelling plate, said support tower extending from said fixed base in a main direction of extension transversal with respect to a reference plane of said fixed base,
	a motor configured for the rotation of said tower with respect to the fixed base about a rotation axis perpendicular to the reference plane,
	an actuator configured for movement of the modelling plate away from and towards said fixed base, and
	 a motor configured for the rotation of said tower about an axis parallel to the reference plane.

12. The stereolithographic group according to claim 11, wherein said means for
the movement of the modelling plate away from and towards said fixed base comprise actuator configured for the translation of the plate in the main direction of extension of said tower.

15. The stereolithographic system according to claim [[11]]14, wherein said tank is configured to rotate together with the tower about said axis parallel to said reference plane so that the tank takes up an inclined configuration for optimising its operation.

16. The stereolithographic system according to claim 11, wherein said first station, said second station and said third station lie substantially on a circular trajectory lying on the reference plane.

18. The stereolithographic system according to claim 11, comprising of a cover configured to allow access to only one of said access openings of the first, the second and the third stations and to obstruct the other access openings.

This subject matter is disclosed in Figures 1 and 5 as explained above.  The closest prior art fails to teach or suggest the claimed SLA support and movement means 11 of Figures 1-11 which includes a tower in the middle of a circular fixed base 13.  Instead, the closest prior art teaches multi-station SLA or other AM devices with robot arms (US 20160096331), gantry (US 20180162068) or arm outside/edge of fixed base (US 20140339741).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743